Citation Nr: 1508321	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  07-39 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for lumbar spine muscle strain with degenerative arthritis, rated 10 percent disabling prior to October 15, 2010 and 30 percent disabling since that date.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969 and from February 1974 to August 1977.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to a rating in excess of 10 percent for lumbar spine muscle strain with degenerative arthritis.

The Veteran testified before the undersigned at a February 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the record.

In May 2010, the Board remanded this matter for further development.

The Appeals Management Center (AMC) granted an increased (30 percent) rating for the service-connected back disability, effective from October 15, 2010, by way of an April 2011 decision.

In February 2012, the Board issued a decision that granted an increased (20 percent) rating for the service-connected back disability, effective from July 23, 2009 through October 14, 2010.  The Board also denied entitlement to a rating in excess of 10 percent prior to July 23, 2009 and a rating in excess of 30 percent since October 15, 2010.  The AOJ implemented the Board's February 2012 decision by way of a February 2012 rating decision.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the February 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in September 2013 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  Hence, the February 2012 decision was vacated by the Board in April 2014 and this decision satisfies the Veteran's request.   

In July 2014, the Board remanded this matter for issuance of a supplemental statement of the case.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to July 23, 2009, the Veteran's service-connected back disability was not manifested by flexion of the thoracolumbar spine less than 61 degrees; or, a combined range of motion of the thoracolumbar spine less than 121 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; nor were any incapacitating episodes or neurological manifestations demonstrated. 

2.  From July 23, 2009 to October 14, 2010, resolving doubt in the Veteran's favor, his service-connected back disability evidenced muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour; there was no evidence of ankylosis of the thoracolumbar spine or forward flexion of 30 degrees or less or compensable neurological manifestations.

3.  From October 15, 2010, the Veteran's service-connected back disability is not manifested by ankylosis of the thoracolumbar spine or forward flexion of 30 degrees or less or compensable neurological manifestations.



CONCLUSIONS OF LAW

1.  Prior to July 23, 2009, the schedular criteria for a rating in excess of 10 percent for lumbar spine muscle strain with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.27, 4.71a, Diagnostic Code (DC) 5237-5243 (2014). 

2.  From July 23, 2009 to October 14, 2010, resolving all reasonable doubt in the Veteran's favor, the schedular criteria for a 20 percent rating, but no higher, for lumbar spine muscle strain with degenerative arthritis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 4.71a, DC 5237. 

3.  From October 15, 2010, the schedular criteria for a rating in excess of 30 percent for lumbar spine muscle strain with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 4.71a, DC 5237. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a December 2006 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the December 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2014) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2010 hearing, the undersigned essentially outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was worsened would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  His VA and non-VA medical records have been associated with the file, to the extent available.  All reasonably identified and available medical records have been secured. 

The Veteran was afforded a VA examination in July 2009 in conjunction with his claim, and the report of that examination is of record. 

As noted above, in May 2010, the Board remanded the Veteran's case to the AOJ for further development, which included scheduling him for a VA examination. The case was also remanded in July 2014 for issuance of a supplemental statement of the case.  There has been substantial compliance with these remands, as the Veteran was scheduled for a VA examination of his spine in October 2010 and the examination report is of record.  Also, a supplemental statement of the case was issued in November 2014.

The Board's duties to notify and assist have been met

I. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The Veteran contends that the current severity of his service-connected back disability is more severe than is represented by the assigned 10 percent disability rating prior to October 15, 2010, and 30 percent rating thereafter.  In written statements, and during his February 2010 Board hearing, he said he experienced "excruciating" back pain for which he took pain medication (see Board hearing transcript at page 10).  The Veteran indicated that his back pain limited his physical activity with his children, his employment, and his ability to complete household chores (Id. at 11).  He said his back disability limited his ability to bend and that this affected his work as an electronic technician (Id. at 10).  The Veteran stated that with severe back pain, he was unable to get out of bed for "a couple days" and used a back brace the majority of the time (Id.).
 
This appeal involves the Veteran's claim that the severity of his service-connected back disability warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2014).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2014); 38 C.F.R. §§ 4.2, 4.6. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014). 

By way of history, the record reveals that service connection for lumbar spine muscle strain was granted by the RO in a December 2000 rating decision that awarded a 10 percent rating under DC 5295, as in effect at that time.  On September 5, 2003, the Veteran submitted a formal claim for VA benefits that did not address his service-connected back disability.  But, according to a December 16, 2006 record, a RO representative talked with the Veteran by telephone and he requested to add a claim for an increased rating for his back disability to his current claim.  

The January 2007 rating decision on appeal recharacterized the Veteran's disability as lumbar spine muscle strain with degenerative arthritis and evaluated it under DC 5237.  Then, as noted, in the April 2011 rating decision, the RO granted a 30 percent rating for the Veteran's back disability, effective from October 15, 2010.  See 38 C.F.R. § 4.27.  

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran contends that a rating in excess of 10 percent prior to October 15, 2010, and in excess of 30 percent thereafter, is warranted for his back disability.  Upon review of the evidence of record, the Board concludes that a rating in excess of the currently assigned 10 percent is not warranted prior to July 23, 2009.  However, resolving doubt in the Veteran's favor, the Board finds that a 20 percent rating is warranted from July 23, 2009 to October 14, 2010 but, a rating in excess of 30 percent from October 15, 2010 for the lumbar spine disability, is not warranted.

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent).  Id.  

Under the General Rating Formula for rating spinal disabilities, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less and a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2014). 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  Id., Note (1).  Under 38 C.F.R. § 4.124a , that addresses diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2014).  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  Diagnostic Code 8520 states that an evaluation of 10 percent is assigned for mild incomplete paralysis.  Id.

The combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

Normal range of motion of the thoracolumbar spine includes flexion from 0 to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2014).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

The formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes allows for an evaluation of 10 percent for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 

The Veteran maintains that his back disability warrants a rating in excess of 10 percent prior to October 15, 2010.  However, here, there is no medical evidence of record to reflect that the Veteran had forward flexion of the thoracolumbar spine less than 61 degrees, or a combined range of motion of the thoracolumbar spine less than 121 degrees.  But, the Board finds that there is evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis as evidenced in the July 23, 2009 VA examination.  Such findings warrant a 20 percent rating for the back disability under DC 5237 from July 23, 2009 to October 14, 2009.  38 C.F.R. §§ 4.7, 4.71a, DC 5237.  But there is no medical evidence of ankylosis of the thoracolumbar spine or forward flexion of 30 degrees or less or neurological manifestations such as to warrant a rating in excess of 30 percent from October 15, 2010.  Ankylosis, whether favorable or unfavorable, involves fixation of the spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

As noted, in December 2006, the RO received the Veteran's request for an increased rating for his service-connected back disability.

VA and private medical records and examination reports, dated from 2005 to 2010, include the Veteran's complaints of low back pain, variously treated with prescribed medication and physical therapy.

The Veteran was evaluated in the VA outpatient pain clinic in November 2005 for complaints of low back pain down his right leg.  He denied bowel or bladder problems.  Objectively, his gait and lower extremity strength were normal and his sensation was intact.  The assessment was chronic intermittent low back pain-degenerative disc disease.  A December 2005 VA physical therapy evaluation indicates that he was referred for a transcutaneous electrical neuromuscular stimulation (TENS) unit.
In January 2007, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's computerized treatment records.  The Veteran reported that his back pain worsened in the past three years and was treated with medication.  It was noted that results of an x-ray performed in July 2000 reported degenerative arthritis of the lumbosacral spine with joint space narrowing at L4-L5 and L5-S1.  The Veteran currently complained of lower back pain at the L4-L5 level paraspinal area and stiffness.  The back pain occasionally radiated to his buttocks, more to the right buttock, but not down to the lower legs.  He had flare-ups of back pain on prolonged sitting and heavy lifting.  Resting and light stretching eased the pain.  He denied bowel or bladder complaints, and used a lumbar brace since the 1980s.  

Further, it was noted that the Veteran was employed in production support in a manufacturing company for three months.  He said he had back problems and it was difficult for him to get a job but his current employer understood.  The Veteran was able to perform daily activities.  He was able to walk for 10 to 15 minutes but avoided heavy lifting, and prolonged sitting and walking.

Objectively, the Veteran walked into the examining room slowly.  He walked without a limp and did not use a cane.  He was able to remove his lumbar brace and shoes and socks, but slowly.  Range of motion of his lumbar spine was forward flexion from 0 to 90 degrees, normal range, with some pain at 90 degrees.  Backward extension was from 0 to 25 degrees, and the Veteran was unable to extend further due to pain, normal is from 0 to 30 degrees.  Right and left lateral flexion and rotation were from 0 to 30 degrees, normal range, with no pain.  There was tenderness at the L4-L5 level of the paraspinal area, but no effusion, erythematous change, muscle atrophy, or muscle spasm noted.  The VA examiner said that, from this exam, the Veteran had low back pain on motion and his lumbosacral spine motion was limited by pain.  Repetitive use showed no additional loss of motion by pain, fatigue, weakness, or lack of endurance.  

Additionally, neurological examination revealed normal lower extremity sensation, and no muscle atrophy or weakness.  Reflex, including patella and Achilles tendon reflex, was slightly decreased, bilaterally.  Lesegue's sign was negative indicating no lumbar radiculopathy.  Examination of the Veteran's spine showed no fixed deformities.  Musculature of the Veteran's back was normal.  In the last 12 months, he had no episodes of incapacitation from his back disability.  The diagnosis was status post lumbosacral strain, degenerative arthritis of the lumbosacral spine by x-ray, with residual pain and some limitation of motion and no lumbar radiculopathy at that time.

On November 20, 2007, the Veteran was seen by a VA musculoskeletal physician in an outpatient clinic for complaints of back pain and numbness in his right foot toes.  He had chronic pain with frequent exacerbations including one that started the previous day.  As he required a physician's note to miss work for back pain he came to the clinic.  His back pain was better that day.  Objectively, there was decreased sensation on the dorsum of his right foot with nearly normal lower extremity strength.  Single leg raise produced pain with right leg raising.  The assessment was right toe paresthesia/numbness and it was unclear if it was due to radiculopathy or another problem including diabetes mellitus.  

In a November 20, 2007 signed statement, the VA musculoskeletal medicine physician said the Veteran was seen that day for foot problems and back pain.  The doctor said that the Veteran's back pain "would likely benefit from several days of rest from work".

An undated statement from Dr. A.S. is to the effect that he treated the Veteran on November 30, 2007 and the Veteran can be excused from work and may return on December 10, 2007.  In a December 7, 2007 signed statement, Dr. A.S. said he saw the Veteran for continued back pain and foot problems.  The physician said that the Veteran may return to work for 5 hours per day with limited kneeling and bending until his February 12th appointment at the VA hospital.

In his December 2007 substantive appeal, the Veteran said he would show "with a nerve test" that his back disability worsened.

In a January 2008 Addendum, the VA musculoskeletal physician said that findings of an electromyography of the Veteran were most consistent with diabetes-related neuropathy and no associated radiculopathy or other neurologic impairment.

January 2008 VA outpatient records show that the Veteran was evaluated for complaints of foot numbness with low back pain.  

In a February 2008 signed statement, a VA internist said that the Veteran suffered from several medical problems that interfered with his ability to function consistently and efficiently at work.  The Veteran's problems included chronic low back pain requiring lumbar support/brace.  It was noted that he took medications for chronic pain that caused sedation and impaired daily concentration.

According to April 2008 VA outpatient records, the Veteran had diabetes and chronic intermittent low back pain without radiation to his legs.  He had numbness in his right toes and no bowel or bladder incontinence.  It was noted that results of January 2008 electromyography/nerve conduction studies showed evidence for polyneuropathy.  Physicians concluded that the Veteran had diabetic neuropathy.  Later-dated April 2008 records indicate he had an abnormal gait and was given a cane.

On July 23, 2009, the Veteran underwent VA examination.  According to the examination report, the Veteran complained of recurrent low back pain with flares of severe pain.  He complained of back spasms and dull to sharp pain in his lumbar area that was moderate to severe and radiated into his left buttock.  He had flare-ups of severe spinal pain every five to 6 months that lasted 3 to 7 days precipitated by unknown events and that were alleviated by rest, corset, and medications.  The Veteran believed he had 90 percent of additional limited motion or functional impairment during flare ups.  He denied bladder or bowel complaints, numbness, paresthesias, leg or foot weakness, and falls.  The Veteran also denied fatigue, decreased motion and stiffness and had no incapacitating episodes of spine disease.  He used a brace and was able to walk one quarter of a mile, but just a few feet during flares of severe back pain once or twice a year.

Objectively, the Veteran's posture and spine symmetry were normal and he walked with an antalgic gait.  There were no abnormal spinal curvatures.  Left spinal muscle spasm and tenderness were noted.  The VA examiner said that the muscle spasm, localized tenderness or guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motor and sensory examination findings were essentially normal with normal muscle tone and no atrophy.  

Range of motion of the lumbar spine was flexion from 0 to 90 degrees; extension from 0 to 25 degrees; left lateral flexion from 0 to 28 degrees, right lateral flexion from 0 to 20 degrees, and left and right lateral rotation each from 0 to 25 degrees.  There was objective evidence of pain on active range of motion and after repetitive motion but no additional limitations after three repetitions of range of motion.  Lasegue's sign was not positive.  The diagnosis was degenerative disc disease/degenerative joint disease of the lumbar spine.  The examiner noted that the Veteran was retired since May 2008 due to "foot pain, back pain, inability to perform repetitive motion of the [bilateral] wrists, due [to carpal tunnel syndrome]".  The VA examiner said that the Veteran's back disability had a moderate effect on his ability to complete chores, shop, and participate in recreation, and no more than a mild effect on his activities of daily living.  It was also noted that during flares of severe back pain, the Veteran had trouble dressing himself and bathing.  He limited chores to avoid prolonged standing, tried not to bend much, and avoided lifting greater than five pounds.  The Veteran said that he missed work due to low back pain when he was working.

On October 15, 2010, the Veteran underwent a VA examination.  According to the examination report, the Veteran complained of progressively worsening back pain with numbness that radiated to his toes and developed approximately five years earlier.  He had severe flare ups of back pain every one to two months that lasted three to seven days and were precipitated by bending.  He reported that he was limited by 90 percent during flare ups.  The Veteran complained of fatigue, decreased motion, spasm, and stiffness but denied bowel or bladder complaints, numbness, paresthesias, leg or foot weakness.  The Veteran was able to walk about one quarter mile and used a cane and a brace but did not have the cane with him during his examination visit.  
Objectively, there was no thoracolumbar ankylosis.  There was spinal pain with motion and tenderness on the left and right side but no guarding, spasm, or atrophy. Range of motion of the Veteran's spine was flexion from 0 to 50 degrees; extension from 0 to 5 degrees; left and right lateral flexion from 0 to 28 degrees; and left and right lateral rotation from 0 to 25 degrees.  There was objective evidence of pain on active range of motion and after repetitive motion.  There were additional limitations after three repetitions of range of motion.  Range of motion after repetitive motion was flexion from 0 to 45 degrees; extension from 0 to 5 degrees; left lateral flexion from 0 to 25 degrees; right lateral flexion from 0 to 28 degrees; and left and right lateral rotation from 0 to 20 degrees.  Sensory and motor examination findings were normal.  Muscle tone was normal and there was no muscle atrophy.  Lasegue's sign was not positive.  Results of x-rays taken at the time showed mid lumbar dextroscoliosis with mild disc space loss at L2-3 and L3-4 and moderate disc space loss at L4-5 and L5-1.  The impression was degenerative disc changes.  It was noted that the Veteran worked as an electronic technician and retired in 2008.  He said he was out on medical disability due to problems with his back, neck, shoulders, feet, and hands.  The Veteran reported that he was unable to do activities with his children such as bowling and golfing due to back pain.  The examiner commented that it was pure speculation to state if the Veteran's degenerative arthritis was related to his service-connected lumbar spine muscle strain as he only had mild arthritis that could be related to age.

VA treatment records dated from November 2010 to May 2012 include reports of chronic back pain.  The Veteran wore a back brace/corset to alleviate his symptoms.  Examinations revealed that muscle strength was normal (5/5) bilaterally.  X-rays revealed a mid-lumbar dextroscoliosis, mild disc space loss at L2-3 and L3-4, and moderate disc space loss at L4-5 and L5-1.  There were no pars defects or fractures.

Upon review of the probative evidence of record, the Board finds that the Veteran's low back disorder does not warrant a rating in excess of 10 percent prior to July 23, 2009.  The objective medical evidence reflects that his spine disability was not manifested by forward flexion of the thoracolumbar spine less than 61 degrees, or the combined range of motion of the thoracolumbar spine less than 121 degrees to warrant an increased rating.  This is so, because during the January 2007 VA examination, his forward flexion was to 90 degrees that the VA examiner reported as normal.  There were no clinical records referable to muscle spasms or guarding or incapacitating episodes such as to warrant a rating in excess of 10 percent prior to July 23, 2009.  In fact, in November 2007, a VA physician noted that the Veteran was treated for foot problems and back pain and simply suggested that the Veteran rest from work for "several days", and Dr. A.S. said that the Veteran should not work from November 30th to December 10th-only ten days.  Such findings do not warrant a rating in excess of 10 percent under any of the applicable rating criteria.  Nor was ankylosis shown during this period.  38 C.F.R. § 4.71a, DC 5237-5243.

But, giving the Veteran the benefit of the doubt, the Board concludes that his back disability warrants a 20 percent rating, but no higher, from July 23, 2009 to October 14, 2010, but no earlier.  The objective evidence for this period reflects that his spine disability was not manifested by forward flexion of the thoracolumbar spine less than 61 degrees, or the combined range of motion of the thoracolumbar spine less than 121 degrees, because during the July 2009 VA examination, his forward flexion was to 90 degrees.  However, the VA examiner also reported objective evidence of left spinal muscle spasm and tenderness and answered "yes" to whether the muscle spasm, localized tenderness or guarding was severe enough to be responsible for abnormal gait or spinal contour.  Such findings warrant a 20 percent rating for the service-connected back disability.  38 C.F.R. § 4.71a, DC 5237.  However, a rating in excess of 20 percent is not warranted from July 23, 2009 to October 14, 2010.  There were no clinical records referable to ankylosis or incapacitating episodes such as to warrant a rating in excess of 20 percent from July 23, 2009 to October 14, 2010.

Additionally, the Board finds that a rating in excess of 30 percent is not warranted from October 2010.  The objective evidence does not show ankylosis of the thoracolumbar spine or forward flexion of 30 degrees or less.  In fact, the October 2010 VA examiner expressly stated that there was no thoracolumbar spine ankylosis and flexion was to 50 degrees (and 45 degrees after repetitive motion).  Nor are there clinical records referable to incapacitating episodes such as to warrant a rating in excess of 30 percent.

To the extent that the October 2010 VA examiner opined that it was pure speculation to state that the Veteran's degenerative arthritis was related to his service-connected lumbar spine muscle strain, as he had mild arthritis that could be age related, the Board observes that, in January 2007, the RO apparently accepted that degenerative arthritis was part of the service-connected disability when it recharacterized his service-connected lumbar spine muscle strain disability as including degenerative arthritis.  Moreover, in reaching its conclusion herein, the Board has considered all the manifestations of his lumbar spine disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (to the effect that when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability); see also 38 C.F.R. § 3.102. 
  
With regard to establishing loss of function due to pain, the provisions of the general rating schedule for spinal disorders are controlling whether or not there are symptoms of pain, and irrespective whether the pain radiates.  While the January 2007 VA examiner reported pain on flexion at 90 degrees, and the July 2009 VA examiner noted pain on motion and after repetitions, there is no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the currently assigned 10 percent evaluation prior to July 23, 2010 and 20 percent rating from July 23, 2009 to October 14, 2010, assigned herein.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon.  

The Board notes that, in its April 2011 rating decision, the RO concluded that the Veteran's back disability met the criteria for no more than a 20 percent rating but awarded an additional 10 percent evaluation for his pain and functional impairment under 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  The Board finds no basis for awarding a higher rating.

The Board also notes that the Veteran has reported having radiating pain down his right leg with occasional numbness to the right toes.  However, VA physicians diagnosed him with diabetic neuropathy.  In fact, in January 2008, a VA physician expressly stated that the Veteran had diabetes mellitus-related neuropathy and no associated radiculopathy or other neurologic impairment.  Such findings do not meet or approximate the criteria for mild incomplete paralysis; therefore, a separate 10 percent rating is not warranted under DC 8520.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Given the facts above, and resolving all doubt in the Veteran's favor, the Board concludes that a 20 percent rating is warranted for the Veteran's back disability from July 23, 2009 to October 14, 2010.  The benefit of the doubt has been applied in the Veteran's claim to this limited extent.  38 U.S.C.A. § 5107(b).

However, the Veteran's back disability does not warrant a rating in excess of 10 percent prior to July 23, 2009, and in excess of 30 percent from October 15, 2010, under any of the pertinent spine rating criteria.  Moreover, as the preponderance of the probative medical and other credible evidence of record is against the claim for an increased rating for lumbar spine muscle strain with degenerative arthritis for the periods in question, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes, however, that in an unappealed September 2009 rating decision, the RO denied the Veteran's claim for a TDIU.  Although the Veteran told the 2009 VA examiner that he retired in 2008 due to pain from his back disability and other disorders, the record does not suggest that he is unemployable due solely to his lumbar spine disability. 

Finally, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505. The evidence reflects that the Veteran's symptoms warrant a staged rating as assigned by the Board herein. 














	(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 10 percent prior to July 23, 2009 and in excess of 30 percent from October 15, 2010 for lumbar spine muscle strain with degenerative arthritis is denied.

A 20 percent rating, but no higher, is granted for lumbar spine muscle strain with degenerative arthritis, effective from July 23, 2009 to October 14, 2010, subject the laws and regulations governing the award of monetary benefits.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


